Per Curiam.
The ground of the motion would exclude the defect it was intended to reach. A terre-lenant may clearly sue out a writ in his own name, and without joining the legal parties, as he has done-here, because the judgment against him is several; but he must truly describe the record proposed to be removed, in the body of his writ; and here there is a material variance between the description and the record returned. But no motion, however shaped, could give the defendant in error the advantage of this as a ground to quash. Though a writ of error is not amendable at the common law, it is enacted by the 5 Geo. 1, c. 13, “that all writs of error wherein there shall be any variance from the original record, may and shall be amended and made agreeable to such record by the respective courts where such writs of error were made returnable and this statute, providing specifically for the case before us, is in force here, as appears by the report of the judges, 3 Binn. 626. The prothonotary is therefore directed to amend the description in the body of the writ, by making it agreeable to the record returned.
The defendant in error took nothing by his motion.